DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 2/21/2021.  Claims 1, 4, 6, 8, 9, 12, 13, 15, 16, 19, 21, 23, 24, 27-30, 34, 36-38, 41, 42 are pending for consideration in this Office Action.

Response to Amendment

 The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.


Claim Objections

Claims 27 and 41 objected to because of the following informalities:  

Regarding Claims 27 and 41, the claims are objected to because depend upon claims that have been canceled.  Please amend.

 Appropriate correction is required.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 8, 9, 13, 15, 16, 19, 21, 23, 24, 30, 34, 36-38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US2013/0192281), Kakiuchi et al. (US2004/0089001), Apelian et al. (US5200168), Barthelet et al. (US2011/0288359) and Hoke et al. (US6555079) in view of Martinez et al. (US2012/0258852) and Tsujimoto et al. (JP2002195682A).

Regarding Claims 1, 4, 6,  13, 15, 16, 19, 21, 30, 34, 36 and 42, Nam teaches a modular and compact thermo-adsorptive battery (Figs. 1, 18 & 19) comprising an adsorption heat pump designed for integration into a battery electric vehicle (0037; Fig. 1) and an adsorbent (0028; 0029; Figs. 1, 18 & 19) comprising a vapor uptake hydrophilic modified zeolite (0052; 0053 where Nam teaches that the zeolite can be synthesized or modified to achieve high adsorption capacities one skilled in the art would recognize that zeolite is a vapor uptake hydrophilic as it has high adsorption capacity; see also 0056); and an adsorbate (0079). Nam does not explicitly teach where the zeolite is a multivalent cation-exchanged modified zeolite wherein the multivalent cations are selected from the group consisting of Mg2+, Zn2+, Ca2+, Sr2+, Ba3+, Al3+, and Fe3+; 
wherein the zeolite is dealuminated by a weak acid; where the zeolite is calcined under a dry gas atmosphere; where the zeolite is hybridized with a nano metal oxide including MgO, CaO, BaO, or combinations thereof;
where the zeolite is desilicated by a base;

However, Kakiuchi teaches an adsorption heat pump (0001) having where zeolite is a multivalent cation-exchanged modified zeolite wherein the multivalent cations are selected from the group consisting of Mg2+, Zn2+, Ca2+, Sr2+, Ba3+, Al3+, and Fe3+ (0160). Kakiuchi also teaches that this arrangement employs an adsorbent capable of adsorbate adsorption/desorption in a low-relative-vapor-pressure region and thereby provides an efficient adsorption heat pump system (0011).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have where the zeolite is a multivalent cation-exchanged modified zeolite wherein the multivalent cations are selected from the group consisting of Mg2+, Zn2+, Ca2+, Sr2+, Ba3+, Al3+, and Fe3+ in view of the teachings of Kakiuchi in order to employ an adsorbent capable of adsorbate adsorption/desorption in a low-relative-vapor-pressure region and thereby provides an efficient adsorption heat pump system.
However, Apelian teaches a process for the dealumination of zeolite (Col. 1, lines 6-8) having where zeolite is dealuminated by a weak acid (Claim 16; where the weak acid is oxalic acid). Apelian also teaches that this process produces a much higher percentage of dealumination (Col. 6, lines 2-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have
wherein the zeolite is dealuminated by a weak acid in view of the teachings of Apelian in order to produce a much higher percentage of dealumination.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have wherein the zeolite is calcined under a dry gas atmosphere in view of the teachings of Barthelet in order to reduce or cancel the reactivity of the zeolite.
Also, Hoke teaches a heat exchange and cooling system [col 6, lines 26-40] having where the zeolite is hybridized with a nano metal oxide including MgO, CaO, BaO, or combinations thereof (0068; 0021). Hoke also teaches that this arrangement provides a protective material that adsorbs pollutants and thereby extend the use of the heat exchange system (col 11, lines 14-28).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have where the zeolite is hybridized with a nano metal oxide including MgO, CaO, BaO, or combinations thereof in view of the teachings of Hoke in order to provide a protective material that adsorbs pollutants and thereby extend the use of the heat exchange system.
Also, Martinez teaches a method of desilicating zeolite [0007] where the zeolite is desilicated by a base [0007; 0048; 0049; where the base is sodium hydroxide] for the obvious advantage of increasing the crystalline content, pore size and mass transfer rate of the zeolite and thereby improve catalytic activity [0061; 0061].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have where the zeolite is desilicated by a base in view of the teachings of Martinez in 
Lastly, Tsujimoto teaches an adsorption type refrigerating machine [0001]having wherein an adsorbate includes water and methanol in an evaporator [3; 0040; where water and ethanol can be used as a refrigerant in the system], the adsorption type refrigerating machine and the evaporator including adsorbate including water and ethanol are arranged in the monolithically-integrated thermal-adsorptive battery [0009; 0040; where water and ethanol can used in the system and where the parts are the system are integrated into a compact adsorption refrigerator] for the obvious advantage of increasing the amount of adsorption and desorption of a refrigerant contributing to cold generation and thereby improving the system [0009].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have wherein the adsorbate includes water and methanol in an evaporator, the adsorption heat pump and the evaporator including adsorbate including water and ethanol are arranged in a monolithically-integrated thermal battery in view of the teachings of Tsujimoto in order to increase the amount of adsorption and desorption of a refrigerant contributing to cold generation and thereby improvet the system.
For Clarity, in regard to Claim 30, 34 the method as claimed is carried out during the normal operation of the apparatus of Nam above.
Regarding the limitation “…modular and compact,” the limitations have not been given patentable weight because the limitation occurs in the preamble and the structural limitations that follow are able to stand alone.
 
Regarding Claims 8, 23 and 37, Nam, as modified, teaches the invention above and Barthelet further teaches where the dry gas is selected from the group consisting of vacuum, ammonia, N2, air, 02, He, and Ar (0016).
For Clarity, in regard to Claim 37, the method as claimed is carried out during the normal operation of the apparatus of Nam, as modified, above.

Regarding Claims 9, 24 and 38, Nam, as modified, teaches the invention above and Barthelet further teaches where the zeolite is calcined at 400 - 600 °C (0014, 0022).
For Clarity, in regard to Claim 38, the method as claimed is carried out during the normal operation of the apparatus of Nam, as modified, above.

Claims 12, 27 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US2013/0192281), Kakiuchi et al. (US2004/0089001), Apelian et al. (US5200168), Barthelet et al. (US2011/0288359), Hoke et al. (US6555079), Martinez et al. (US2012/0258852) and Tsujimoto et al. (JP2002195682A) as applied to claims 1, 16 and 30 above, and further in view of Ying et al. (US2005/0239634).

Regarding Claims 12, 27 and 41, Nam, as modified, teaches the invention above and but does not explicitly teach where the nano metal oxide is in the form of nanospheres, nano fibers, nanocones, or nanostars.
However, Ying teaches a method of preparing zeolite (0015) where the nano metal oxide is in the form of nanospheres, nano fibers, nanocones, or nanostars (0059). Ying also teaches that this arrangement provides a zeolite with ordered mesoporosity (0005).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to 
For Clarity, in regard to Claim 41, the method as claimed is carried out during the normal operation of the apparatus of Nam, as modified, above.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable Nam et al. (US2013/0192281), Kakiuchi et al. (US2004/0089001), Apelian et al. (US5200168), Barthelet et al. (US2011/0288359), Hoke et al. (US6555079), Martinez et al. (US2012/0258852) and Tsujimoto et al. (JP2002195682A) as applied to claim 16 above, and further in view of Kaufman et al. (US2009/0301127).

Regarding Claims 28 and 29, Nam, as modified, teaches the invention of Claim 16 above but does not explicitly teach where the adsorbent is used in a heating and cooling system and where the adsorbent is used as a desiccant.
However, Kaufman teaches a vehicle air conditioning system (Fig. 1) where the adsorbent is used in a heating and cooling system and where the adsorbent is used as a desiccant (Claim 4; 0005; where zeolite is used an the adsorbent) for the obvious advantage of allowing the air conditioning system to operate independently of the vehicle engine (0006).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nam to have where the adsorbent is used in a heating and cooling system and where the adsorbent is used as a desiccant in view of the teachings of Kaufman in order to allow the air conditioning system to operate independently of the vehicle engine.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763